Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 28, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Copies for “FOR” and “NPL” references cited are contained in related cases App. No. 12/979,656 (Pat. 10,246,769) and App. No. 15/145,689 (Pat. 10,287,671)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klug (US 2005/0016461; cited in IDS; Klug) in view of Malik (US 2005/0229856; Malik).
Re Claims 1, 11, and 12: Klug teaches an apparatus of manufacturing a thin film (Title, Abstract, [0027]). The apparatus comprising:
Deposition source that discharges deposition material (housing 110). 
Deposition source nozzles (134) arranged in a first direction
Patterning slit sheet disposed opposite the deposition source nozzle unit including a plurality of slits arranged in a row in a second direction perpendicular to the first direction (160 aperture plate with slit 164) [0035-0040]
A connection member (150) connects the deposition source, the deposition source nozzle unit, and the patterning slit sheet.

    PNG
    media_image1.png
    753
    571
    media_image1.png
    Greyscale


	
Note that the limitation “wherein a deposition is performed while one of the substrate and the thin film deposition apparatus moves relative to the other one of the substrate and the thin film deposition apparatus in the first direction” is intended use of the apparatus. 
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In other words, if the prior art is capable of performing the intended use, then it meets the claim.

Klug discloses the connection member as shown above bus does not disclose that it connects the parts at an oblique angle.
However, Malik discloses that in the deposition of material on a substrate surface, it is known to utilize conical crucible evaporation sources. [0030]. The conical shape of the apparatus allows deposition over the entire surface of the substrate and prevents shadowing of the substrate by the walls. Id. 


    PNG
    media_image2.png
    622
    553
    media_image2.png
    Greyscale

Malik discloses in Figure 4 a known arrangement comprising a conical nosecone (41) allowing to broadly diffuse the material and improve uniformity of the deposited films. This embodiment has a similar arrangement to the apparatus of Klug. 


    PNG
    media_image3.png
    622
    870
    media_image3.png
    Greyscale

It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the apparatus of Klug and utilize a conical connection member between the deposition source nozzles and the slit sheet. Malik discloses this is a known arrangement in the art, having the advantage of allowing uniformity of the deposition because of interactions with the walls. 

Re Claim 2: Klug/Malik discloses the apparatus as shown above. Malik further discloses the connection member directly connecting the slit sheet and deposition source nozzle. Fig. 4. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the apparatus of Klug and utilize a connection member that connects the source nozzles directly to the slit sheet since it is a known arrangement suitable for material deposition on substrates.
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.
However, the connection of the connecting member directly to the deposition source nozzle unit is a matter of design choice, given that there would be no modification of the operation of the apparatus. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP 2144.05. 

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klug (Klug) in view of Kim (US 2009/0229524; cited in IDS; Kim), and Malik (US 2005/0229856; Malik).
Klug discloses the apparatus as shown above. In the same field of deposition thin films via thermal evaporation teaches multiple nozzle configurations are known to be used (Title, Abstract). In particular, Kim discloses the use of deposition source nozzles that have particular directions. Kim discloses the advantage of altering the number of nozzles, [0044], as well as modification of other structural variations of the source nozzle unit and nozzles including the surface of the source nozzles unit, diameters, angles of the nozzles which enable uniform distribution of the material. [0045-46]. This results in vapor being directed in all directions to coat the entire substrate. See Figure 11. 

    PNG
    media_image4.png
    446
    460
    media_image4.png
    Greyscale

It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Klug by positioning the nozzles in the optimized position and direction. Kim discloses that this allows deposition over the entire substrate. [0043]. 
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Klug/Kim disclose the connection member as shown above bus does not disclose that it connects the parts at an oblique angle.
However, Malik discloses that in the deposition of material on a substrate surface, it is known to utilize conical crucible evaporation sources. [0030]. The conical shape of the apparatus allows deposition over the entire surface of the substrate and prevents shadowing of the substrate by the walls. Id. 
Malik discloses in Figure 4 a known arrangement comprising a conical nosecone (41) allowing to broadly diffuse the material and improve uniformity of the deposited films. This embodiment has a similar arrangement to the apparatus of Klug. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the apparatus of Klug/Kim and utilize a conical connection member between the deposition source nozzles and the slit sheet. Malik discloses this is a known arrangement in the art, having the advantage of allowing uniformity of the deposition because of the reduction interactions with the walls.  This would particular occur in the arrangement of Klug/Kim since the deposition is wider than the source nozzle arrangement.

Re Claim 2: Klug/Kim/Malik teach the apparatus as shown above. Klug utilizes a heater placed after the source nozzle. However, Kim discloses alternate means of heating that doesn’t require the plate of Klug. [0029]; Figs. 4-7. Malik also discloses the crucible doesn’t require the heater at position (140) of Klug. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Klug and modify the heating mechanisms of Klug. Kim and Malik disclose alternate heating means to vaporize the coating material that are suitable in deposition systems.  Klug/Kim/Malik teach the system having a different system configuration and as such the connecting member would be connected directly to the source nozzle.
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.
However, the connection of the connecting member directly to the deposition source nozzle unit is a matter of design choice, given that there would be no modification of the operation of the apparatus. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP 2144.05. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 8,951,349 in view of Malik. 
US’349 discloses a thin film deposition apparatus comprising a deposition source that discharges a material; a deposition source nozzle unit with nozzles in a first direction; a patterning slit sheet facing the nozzles having slits arranged in a row in a second direction perpendicular to the first direction; a connection member (termed barrier plate) connecting the deposition source nozzle unit and the patterning slit sheet. Claim 1. Pat’349
US’349 discloses the barrier plate as shown above, but does not disclose that it connects the parts at an oblique angle.
However, Malik discloses that in the deposition of material on a substrate surface, it is known to utilize conical crucible evaporation sources. [0030]. The conical shape of the apparatus allows deposition over the entire surface of the substrate and prevents shadowing of the substrate by the walls. Id. 
Malik discloses in Figure 4 a known arrangement comprising a conical nosecone (41) allowing to broadly diffuse the material and improve uniformity of the deposited films. This embodiment has a similar arrangement to the apparatus of US’349. 

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over a) Claims 1, and 4-6 of US Pat. 8,137,466 (cited in IDS); b) Claims 21, and 36-38 of US Pat. 8,696,815; c) Claims 1, 6-8 of US Pat. 8,876,975; d) Claims 18, and 26-28 of US Pat. 8,882,556; e) Claims 8-12 of US Pat. 8,882,920; f) Claims 1, 5-7 of US Pat. 8,968,829; g) Claims 1, and 12-14 of US Pat. 8,973,525; and h)Claims 1-2, and 14-16 of US Pat. 10,287,671 in view of Malik.
Patents disclosed at a) through h) disclose a thin film deposition apparatus comprising a deposition source that discharges a material; a deposition source nozzle unit with nozzles in a first direction; a patterning slit sheet facing the nozzles having slits arranged in a row in a second direction perpendicular to the first direction; a connection member connecting directly the deposition source nozzle unit and the patterning slit sheet. See claims above.
The Patents disclosed at a) through h) do not disclose the connection member that connects the parts at an oblique angle.
However, Malik discloses that in the deposition of material on a substrate surface, it is known to utilize conical crucible evaporation sources. [0030]. The conical shape of the apparatus allows deposition over the entire surface of the substrate and prevents shadowing of the substrate by the walls. Id. 
Malik discloses in Figure 4 a known arrangement comprising a conical nosecone (41) allowing to broadly diffuse the material and improve uniformity of the deposited films. Malik’s embodiment has a similar arrangement to the apparatus of Patents a) through h).
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F:9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/               Primary Examiner, Art Unit 1712